DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/17/2020, 11/20/2020, 3/12/2021, 8/9/2021, 12/2/2021, and 2/25/2022 have been entered and considered by the examiner.
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:  	Regarding claims 2 and 12, the claims recite “a physical downlink control channel (PUCCH).” However, PUCCH stands for physical uplink control channel, whereas a physical downlink control channel is abbreviated as PDCCH. Because the control signaling appears to be a downlink signal, it appears as though the claims should instead recite “a physical downlink control channel (PDCCH).”	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	Regarding claims 1 and 11, the claims recite “if a last time-domain symbol occupied by the control signaling and a first time-domain symbol occupied by first information satisfy a predetermined position relationship, send the first information and second information related to the control signaling.” Such claim language appears to recite a condition for transmitting “the first information,” but satisfaction of the condition appears to require that the first information be transmitted such that the first information occupies a symbol. It is therefore unclear how the first information can occupy a symbol (and thus trigger transmission of the first information) when the first information has not been transmitted. The recited condition thus appears as though it cannot be satisfied because an action necessary for the condition (transmission of the first information during a first time-domain symbol) is not performed unless the condition is satisfied. The claims thus appear to perform only “receiving, by a terminal device, control signaling.” Claims 1 and 11 are thus indefinite. For the purpose of compact prosecution, the Examiner will interpret the recited condition as being satisfied when the first information would be transmitted during a time-domain symbol that would satisfy “a predetermined position relationship.”	Regarding claims 2-10 and 12-20, the claims are rejected because they depend from rejected independent claims 1 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2019/0215126, Choi hereinafter).	Regarding claims 1 and 11, Choi teaches a method and a terminal device (Terminal; Choi; Fig. 12; [0013]), comprising: 	a processor (The terminal includes a processor; Choi; Fig. 12; [0013]); and 	a transceiver, connected to the processor and configured to send and receive information under control of the processor (The terminal includes a transceiver configured to transmit and receive a signal and a processor; Choi; Fig. 12; [0013]);	wherein the transceiver is configured to: 	receive control signaling (The method includes transmitting, to a terminal, information on a first PUCCH format for an ACK/NACK and information on a second PUCCH format for a SR. Such information may be reasonably interpreted as control signaling that is received from a network device; Choi; Figs. 4-5, 7-8, and 10-11; [0011]-[0014]); and 	if a last time-domain symbol occupied by the control signaling and a first time-domain symbol occupied by first information satisfy a predetermined position relationship, send the first information and second information related to the control signaling (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (SR) (i.e., first information) in response to receipt of the control signaling comprising information on a first PUCCH format for an ACK/NACK and information on a second PUCCH format for a SR. As can be seen in at least Fig. 1, such transmissions are performed during symbols. Receipt of downlink control information during symbols occurring prior to transmission of uplink information controlled by the downlink transmission may be broadly reasonably interpreted as a “predetermined position relationship” in that the downlink control information (i.e., the claimed control signaling) is required to be received before transmission of the uplink information (i.e., at least the claimed first information) controlled by the received control signaling. The terminal may thus be broadly reasonably interpreted as sending the first information and second information related to the control signaling if a last time-domain symbol occupied by the control signaling and a first time-domain symbol occupied by first information satisfy a predetermined position relationship; Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052]), 	wherein a second time position for sending the first information is overlapped with a third time position for sending the second information (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats. Such information may thus be reasonably interpreted as having a second time position and a third time position that are overlapped; Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 2 and 12, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the last time-domain symbol occupied by the control signaling is a last time-domain symbol occupied by a physical downlink control channel (PUCCH) carrying the control signaling (As can be seen for instance in at least Fig. 7 and its corresponding description, the uplink control channel format information may be transmitted in DCI 719, which is labeled as the PDCCH in Fig. 7. The control signaling may thus be broadly reasonably interpreted as being transmitted in a PDCCH, and thus the last time-domain symbol of the control signaling may be broadly reasonably interpreted as a last time-domain symbol occupied by a physical downlink control channel (PUCCH) carrying the control signaling; Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052], [0130]-[0134]).	Regarding claims 3 and 13, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the predetermined position relationship comprises: 	the last time-domain symbol is before the first time-domain symbol (The last time-domain symbol of the PDCCH data comprising the uplink control channel format information needed for transmission of SR and ACK/NACK may be broadly reasonably interpreted as before the first time-domain symbol of the SR (i.e., the first information); Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052], [0130]-[0134]).	Regarding claims 4 and 14, Choi teaches the limitations of claims 3 and 13 respectively.	Choi further teaches an interval between the last time-domain symbol and the first time-domain symbol is larger than or equal to a predetermined time interval (As can be seen for instance in at least Fig. 1, the time-frequency domain of an LTE system is defined by units of symbols and subcarriers of specific size organized into resource elements, resource blocks, slots, subframes, and radio frames. The length of symbols and the distance between any two symbols may thus be broadly reasonably interpreted as “a predetermined time interval” depending on the number of symbols between any two symbols. Any two symbols may thus be broadly reasonably interpreted as having an interval between them that is “larger than or equal to a predetermined time interval”; Choi; Figs. 1, 5-11, and 14; [0052]-[0054]).	Regarding claims 5 and 15, Choi teaches the limitations of claims 3 and 13 respectively.	Choi further teaches the first time-domain symbol is not before a predetermined time interval after the last time-domain symbol (As can be seen for instance in at least Fig. 1, the time-frequency domain of an LTE system is defined by units of symbols and subcarriers of specific size organized into resource elements, resource blocks, slots, subframes, and radio frames. The length of symbols and the distance between any two symbols may thus be broadly reasonably interpreted as “a predetermined time interval” depending on the number of symbols between any two symbols. Any two symbols may thus be broadly reasonably interpreted as having an interval between them that is “larger than or equal to a predetermined time interval,” and any later symbol (i.e., the first time-domain symbol) may be broadly reasonably interpreted as not being before a predetermined time interval after the symbol that occurred before such a symbol (i.e., the last time-domain symbol); Choi; Figs. 1, 5-11, and 14; [0052]-[0054]).	Regarding claims 6 and 16, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the transceiver is further configured to: 	send the first information and the second information related to the control signaling at the third time position; or 	send the first information and the second information related to the control signaling in a PUCCH configured to transmit the second information; or 	send the first information and the second information in a PUCCH indicated by the control signaling (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats indicated by the control signaling. The first information and the second information may thus be broadly reasonably interpreted as being transmitted in a PUCCH indicated by the control signaling; Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 7 and 17, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the control signaling is downlink control information (DCI) (As can be seen for instance in at least Fig. 7 and its corresponding description, the uplink control channel format information (i.e., the claimed control signaling) may be transmitted in DCI 719; Choi; Figs. 1, 5-11, and 14; [0011]-[0014], [0052], [0130]-[0134]).	Regarding claims 8 and 18, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the second information is configured to be transmitted in a physical uplink control channel (PUCCH) (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats indicated by the control signaling. The first information and the second information may thus be broadly reasonably interpreted as being transmitted in a PUCCH; Choi; Figs. 5-11 and 14; [0011]-[0014]); or 	the first information is configured to be transmitted in a PUCCH (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling) and a scheduling request (i.e., first information) in overlapping slots using different PUCCH formats indicated by the control signaling. The first information and the second information may thus be broadly reasonably interpreted as being transmitted in a PUCCH; Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 9 and 19, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the first information is a scheduling request (SR) or periodic channel state information (The terminal may a scheduling request (i.e., first information); Choi; Figs. 5-11 and 14; [0011]-[0014]).	Regarding claims 10 and 20, Choi teaches the limitations of claims 1 and 11 respectively.	Choi further teaches the second information is feedback information, or uplink data or aperiodic channel state information (The terminal may transmit ACK/NACK information (i.e., second information corresponding to the control signaling), which may be broadly reasonably interpreted as feedback information; Choi; Figs. 5-11 and 14; [0011]-[0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.